UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6881


MICHAEL ANTHONY TALIAFERRO,

                Plaintiff – Appellant,

          v.

GREENSVILLE CORRECTIONAL CENTER,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00217-RBS-FBS)


Submitted:   September 21, 2010             Decided:   October 18, 2010


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Taliaferro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael     Anthony   Taliaferro      appeals      the   district

court’s   order   denying   relief   on   his   42   U.S.C.   § 1983   (2006)

complaint.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Taliaferro v. Greensville Corr. Ctr., No. 2:10-

cv-00217-RBS-FBS (E.D. Va. May 18, 2010).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2